 4:18-cr-03143-JMG-CRZ Doc # 100 Filed: 10/06/20 Page 1 of 1 - Page ID # 216




                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiff,                             4:18CR3143
    vs.
                                                          ORDER
FREDERICK ALAN VOIGHT,

                 Defendant.


     After conferring with counsel and with the defendant,

     IT IS ORDERED:

     1)    Defendant’s oral motion to continue the trial and set another status
           conference is granted.

     2)    A status conference will be held before the undersigned magistrate
           judge at 9:00 a.m. on December 9, 2020 by telephone. All
           participants shall use the conferencing information provided by the
           court, (see Filing No. 17), to participate in the call to discuss case
           progression and a potential trial setting. Counsel for the parties shall
           be present at the conference.

     3)    The court finds that the time between today’s date and December 9,
           2020 is excluded in any computation of time under the Speedy Trial
           Act because this case remains “unusual and complex,” and is
           exempted from the time restrictions of that Act, 18 U.S.C.
           3161(h)(7)(B)(ii). Failing to timely object to this order as provided
           under this court's local rules will be deemed a waiver of any right to
           later claim the time should not have been excluded under the
           Speedy Trial Act.

     October 6, 2020.

                                           BY THE COURT:

                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
